DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 4 (Figures 17a-22) and claims 12-20 in the reply filed on 04/07/2022 is acknowledged. The election is considered without traverse since applicant failed to specify if with or without traverse. The restriction requirement is final.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “SHAFTLESS LINEAR ACTUATOR WITH MAGNETS AND THE MASSES HAVE BLIND HOLES FOR GLUE FOR INTERFACE ”
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 12,13,15,17,18  are rejected under 35 U.S.C. 102(a)(1) or (a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  Endo et al. (US PG Pub 20140035397 hereinafter “Endo”). 
Re-claim 12, Endo discloses a shaftless linear resonant actuator (annotated Fig.2) comprising: a metallic case (2,10, 11, are made of steel plate cold commercial(SPCC), P[0033])) forming an internal space therein; a magnet assembly (4) disposed in the internal space (inside 10, Fig.2); a coil assembly (3) having a coil (3a,3b) retained inside the case (2) and surrounding the magnet assembly (see Fig.2); Page 14 of 17a pair of moving masses (&,6,p) commonly sandwiching the magnet assembly therebetween in an axial direction (see Fig.2); a pair of springs (21) commonly sandwiching therebetween the pair of moving masses and the magnet assembly associated therewith in the axial direction (see Fig.2 21 is sandwiching 76,64) ; and first spring capture devices (10c,11c) formed on the case (10) to respectively retain corresponding outer ends (ends of spring are captured by 11c, 10c) of the springs, and second spring capture devices (23,33) formed on the corresponding masses (7,6) to respectively retain corresponding inner ends (other ends of springs are retained by 33,23) of the spring (21); wherein a securing interface (P[0047) glue secures 32 of weight 7 and 22c of 8 to the magnet 4) is found between the magnet assembly (4) and the corresponding mass (7,6) to assure no radial relative movement therebetween (P[0047], the structure is held together and moves in the vibration axis L, or holding structure 12)).  

    PNG
    media_image1.png
    430
    661
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    483
    624
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    442
    569
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    384
    431
    media_image4.png
    Greyscale


Re-claim 13, Endo discloses the shaftless linear resonant actuator as claimed in claim 12, wherein glue (P[0047], glue is used to secure structure) is applied to the interface between the magnet assembly (4) and the corresponding mass (6,7).  
Re-claim 15, Endo discloses the  shaftless liner resonant actuator as claimed in claim 12, wherein the first spring capture device (11c,10c) on the case includes a pair of tabs (11c and 10c are tow tabs stamped out of the case) stamped out of the case (10).  
Re-claim 17, Endo discloses the shaftless linear resonant actuator as claimed in claim 12, wherein the second spring capture device (tops of 22,33 are protrusions) includes a protrusion (fig.6, 5).  
Re-claim 18, Endo discloses the shaftless linear resonant actuator as claimed in claim 12, wherein the case (2)  includes an upper cover (10)  having a pair of long walls (10b, see Fig.3 and Fig.2), and a lower cover (11) having a pair of short walls (11b, see Fig.1).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US PG Pub 20140035397 hereinafter “Endo”) in view of Zu (US PG Pub 20190044425 hereinafter Zu). 
Re-claim 14, Endo discloses the  shaftless linear resonant actuator as claimed in claim 13 above. 
Endo fails to explicitly teach wherein the masses form blind holes for receiving excessive glue on the interface. 
However, Zu discloses wherein the masses form blind holed for receiving excessive glue on the interface (P[0068], vibrating block is secured in the groove by gluing, magnets and vibrating blocks have grooves having glues). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the masses and glue interface disclosed by Endo wherein the masses form blind holes for receiving excessive glue on the interface as suggested by Zu to secure the vibrating block with initial driving force for better secure design (Zu, P[0068], P[0005]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US PG Pub 20140035397 hereinafter “Endo”) in view of Dai (US PG Pub 20180250107 hereinafter Dai). 
Re-claim 16, Endo discloses the  shaftless linear resonant actuator as claimed in claim 12. 
Endo fails to explicitly teach wherein the spring forms a rectangular cross-section.  
	However, Dai teaches wherein the spring forms a rectangular cross-section (P[0014], rectangular elastic elements, sheets). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the spring disclosed by Endo wherein the springs forms a rectangular  cross-section  as  suggested by Dai since rectangular elastic spring shaped to be having better versatility, low prices, replicability  and ensure normal and smooth operation within the device (Dai, P[0014]). 
Claim 16 is also rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US PG Pub 20140035397 hereinafter “Endo”) in view of Zabar (US Patent 6232568 hereinafter Zabar). 
Re-claim 16, Endo discloses the shaftless linear resonant actuator as claimed in claim 12. 
Endo fails to explicitly teach wherein the spring forms a rectangular cross-section.  
	However, Zabar teaches wherein the spring forms a rectangular cross-section (Claim 21). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the spring disclosed by Endo wherein the springs forms a rectangular  cross-section  as  suggested by Zabar to increase yield ability of the spring along the axis (Zabar, Claim 21). 
Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US PG Pub 20140035397 hereinafter “Endo”) in view of Lee (US PG Pub 20110133577 hereinafter Dai). 
Re-claim 19, Endo discloses the  shaftless linear resonant actuator as claimed in claim 18. 
Endo fails to explicitly teach wherein each short wall forms a pair of tabs functioning as a spring capture device.  
However, Lee teaches wherein each short wall forms a pair of tabs functioning as a spring capture device (annotated Fig.21 holding 32).  
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the walls disclosed by Endo wherein each short wall forms a pair of tabs functioning as a spring capture device as suggested by Lee to horizontally hold the vibration device (Lee, P[0130]). 


    PNG
    media_image5.png
    285
    422
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    401
    474
    media_image6.png
    Greyscale

Re-claim 20, Endo teaches the shaftless linear resonant actuator as claimed in claim 12. 
Endo fails to explicitly teach wherein the coil assembly further includes a flexible printed circuit extending out of the case.
However, Lee teaches the coil assembly (62) further includes a flexible printed circuit (61a)  extending out of the case (see Fig.4).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the walls disclosed by Endo wherein each short wall forms a pair of tabs functioning as a spring capture device as suggested by Lee to provide external power to the coils (Lee, P[0109]). 

    PNG
    media_image7.png
    409
    427
    media_image7.png
    Greyscale
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834